PER CURIAM.
The complaint in this action alleged that plaintiff had been employed by defendant for the period of one year at a compensation of $3,000— $25 per week cash, and the remainder in full-paid capital stock of defendant company — and that after working several months defendant discharged him without cause, by reason whereof this action was brought to recover damages. The answer admitted the contract, and alleged that plaintiff had not been discharged, but had left defendant’s employ voluntarily. All other matters having been disposed of by stipulation or agreement, one single question was submitted to the jury: Did defendant discharge plaintiff, or did plaintiff voluntarily leave defendant’s employ? A verdict was returned for plaintiff, and the only *255question requiring notice upon this appeal is whether or not the evidence sustains the verdict. The evidence on this question is conflicting. Plaintiff testified to one state of facts, and the representatives of defendant to another; and it was for the jury'to determine what the truth was. Plaintiff’s testimony was not, as claimed, of so indefinite a character as to entitle it to no weight. Under all the circumstances, it was fairly a question for the jury, and the evidence on the part of plaintiff reasonably tends to support the verdict.
Order affirmed.